DUNN, J.
— The appeal in this case was dismissed for failure to file transcript in time, and petition for rehearing has been filed by appellant.
This case is in all respects similar to the case of Utana Mining Corp. v. Salmon River Power & Light Co., ante, *798p. 793, 218 Pac. 789, and for the reasons stated in that opinion the petition for rehearing in this case is denied.
Budge, C. J., and McCarthy and William A. Lee, JJ., concur.
WM. E. LEE, J.
— I dissent for the reasons stated in my dissenting opinion in Utana Mining Corp. v. Salmon River Power & Light Co., ante, p. 793, 218 Pac. 789.